Case: 10-20732       Document: 00511789660         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2012
                                     No. 10-20732
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




CHRISTOPHER J. EMERSON,

                                                  Petitioner-Appellant,

versus

RICK THALER, Director,
Texas Department of Criminal Justice, Correctional Institutions Division,

                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-3653




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       This court granted Christopher Emerson, Texas prisoner # 451863, a cer-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20732   Document: 00511789660     Page: 2   Date Filed: 03/15/2012

                                 No. 10-20732

tificate of appealability (“COA”) to appeal the dismissal of his 28 U.S.C. § 2254
petition as an unauthorized successive petition. See Emerson v. Thaler, No.
10-20732, slip op. (5th Cir. May 16, 2011). Emerson, however, has not briefed
the issue on which COA was granted, i.e., whether, under Castro v. United
States, 540 U.S. 375, 383-84 (2003), his prior pleading should count for purposes
of the successive-authorization requirement. See id.
      Contrary to Emerson’s assertion in his reply brief, this court did not hold
that Castro is applicable to his case. See Emerson, No. 10-20732, slip op. at 2.
We stated that it is arguable that Castro is applicable. See id. Emerson makes
no argument that Castro is applicable, that he was not warned of the conse-
quences of the recharacterization of his 2007 pleading as a § 2254 petition, or
that, because Castro is applicable and he was not warned, the recharacterization
does not count as a prior petition for successive-authorization purposes.
Although pro se briefs are liberally construed, even pro se litigants must brief
arguments to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). Because Emerson has failed to brief the sole issue on which a COA was
granted, he has waived that issue, and the judgment is AFFIRMED. Emerson’s
motion to supplement the record is DENIED.




                                       2